Exhibit 10.18

FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT (this "Amendment"), dated as of December 10, 2012, amends
and modifies a certain Credit Agreement, dated as of August 31, 2006, as amended
by Amendments dated as of January 1, 2007, November 30, 2007 and May 27, 2011
(as so amended, the "Credit Agreement"), by and among MARTEN TRANSPORT, LTD., a
Delaware corporation (the "Borrower"), the Banks named therein, and U.S. BANK
NATIONAL ASSOCIATION, as agent for the Banks (the "Agent").  Terms not otherwise
expressly defined herein shall have the meanings set forth in the Credit
Agreement.


FOR VALUE RECEIVED, the Borrower, the Banks and the Agent agree as follows:


ARTICLE I -  AMENDMENT




1.1   Restricted Payments.  Section 6.7 is amended to read as follows:


"Section 6.7      Restricted Payments.  The Borrower will not make any
Restricted Payments (a) during any fiscal year of the Borrower, exceeding 25% of
the Borrower's total consolidated net income as shown on its audited income
statement for its most recent prior fiscal year, provided, that notwithstanding
such restriction, during the fiscal year of the Borrower ending December 31,
2012, the Borrower may make Restricted Payments in a total amount of up to
$25,000,000, or (b) if any Default or Event of Default shall have occurred and
continued hereunder."


1.2  Construction.  All references in the Credit Agreement to "this Agreement",
"herein" and similar references shall be deemed to refer to the Credit Agreement
as amended by this Amendment.


ARTICLE II - REPRESENTATIONS AND WARRANTIES


To induce the Banks and the Agent to enter into this Amendment and to make and
maintain the Loans under the Credit Agreement as amended hereby, the Borrower
hereby warrants and represents to the Banks and the Agent that it is duly
authorized to execute and deliver this Amendment, and to perform its obligations
under the Credit Agreement as amended hereby, and that this Amendment
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to limitations as to enforceability which
might result from bankruptcy, insolvency, moratorium and other similar laws
affecting creditors' rights generally and subject to equitable principles.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE III - CONDITIONS PRECEDENT


This Amendment shall become effective on the date first set forth above,
provided, however, that the effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent:


3.1 Warranties.  Before and after giving effect to this Amendment, the
representations and warranties in Article 4 of the Amended Credit Agreement
shall be true and correct as though made on the date hereof, except for changes
that are permitted by the terms of the Credit Agreement, as amended hereby and
except to the extent such representations and warranties expressly refer to an
earlier date.


3.2 Defaults.  Before and after giving effect to this Amendment, no Default and
no Event of Default shall have occurred and be continuing under the Amended
Credit Agreement.


3.3 Documents.  The Borrower shall have executed and delivered this Amendment
and the Guarantor Subsidiaries shall have executed and delivered the
Acknowledgement in the form attached hereto.


ARTICLE IV - GENERAL


4.1 Expenses.  The Borrower agrees to reimburse the Agent upon demand for all
reasonable expenses (including reasonable attorneys' fees and legal expenses)
incurred by the Agent in the preparation, negotiation and execution of this
Amendment and any other document required to be furnished herewith, and in
enforcing the obligations of the Borrower hereunder, and to pay and save the
Agent and the Banks harmless from all liability for, any stamp or other taxes
which may be payable with respect to the execution or delivery of this
Amendment, which obligations of the Borrower shall survive any termination of
the Credit Agreement.


4.2 Counterparts.  This Amendment may be executed in as many counterparts as may
be deemed necessary or convenient, and by the different parties hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
instrument.


4.3 Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provisions in any other jurisdiction.


4.4 Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Amendment shall be
a contract made under the laws of the State of Minnesota, which laws shall
govern all the rights and duties hereunder.    This Amendment shall be subject
to the Consent to Jurisdiction and Waiver of Jury Trial provisions of the Credit
Agreement.


4.5 Successors; Enforceability.  This Amendment shall be binding upon the
Borrower, the Banks and the Agent and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Banks and the Agent and the
successors and assigns of the Banks and the Agent.  Except as hereby amended,
the Credit Agreement shall remain in full force and effect and is hereby
ratified and confirmed in all respects.




(signature page follows)
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
at Minneapolis, Minnesota by their respective officers thereunto duly authorized
as of the date first written above.




U.S. BANK NATIONAL ASSOCIATION, as
 Agent and as a Bank


By:                                                                                  
    Edward B. Hanson
Title:           Vice President




MARTEN TRANSPORT, LTD., as the Borrower




By:                                                                                  
    James J. Hinnendael
Title:           Chief Financial Officer


 
3

--------------------------------------------------------------------------------

 
 
GUARANTOR'S ACKNOWLEDGMENT


The undersigned (the "Guarantors") have each, by guaranties each dated as of
January 1, 2007 (the "Guaranties") guaranteed payment and performance of
obligations of MARTEN TRANSPORT, LTD. (the "Borrower") to the Banks and U.S.
Bank National Association, as Agent, under the Credit Agreement, dated as of
August 31, 2006, as amended by Amendments dated as of January 1, 2007 and
November 30, 2007 (the "Credit Agreement") among the Borrower, the Banks and the
Agent.  Each Guarantor acknowledges that such Guarantor has received a copy of
the proposed Fourth Amendment to the Credit Agreement, to be dated on or about
December 10, 2012 (the "Amendment").  Each Guarantor agrees and acknowledges
that the Amendment shall in no way impair or limit the right of the Bank under
its Guaranty, and confirms that by its Guaranty, such Guarantor continues to
guaranty payment and performance of the obligations of the Borrower to the Bank
specified in such Guaranty, including without limitation obligations under the
Credit Agreement as amended pursuant to the Amendment.  Each Guarantor hereby
confirms that its Guaranty remains in full force and effect, enforceable against
such Guarantor in accordance with its terms.


Dated as of December 10, 2012.


MARTEN TRANSPORT SERVICES, LTD.




By:                                                                                  
James J. Hinnendael
Title:       Chief Financial Officer




MARTEN TRANSPORT LOGISTICS, LLC




By:                                                                                  
James J. Hinnendael
Title:       Chief Financial Officer




MARTEN TRANSPORT HOLDINGS, LTD.




By:                                                                                  
James J. Hinnendael
Title:       Chief Financial Officer

